DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 14-15, in the reply filed on January 25, 2021 is acknowledged. The traversal is on the ground(s) that the groups are clearly related. Further, when assessing whether the shared technical feature of possible restrictable compounds make a contribution over the prior art, it is not proper to only consider part of the structure of the compounds. Groups I and II share further structure in common other than difluorostilbene group, e.g. R01 in each formula. This is not found persuasive because the scope of compound DFS of Group I is far greater than that of compound DFS-2 of Group II. While DFS-2 is a subformula of DFS, the number of possible compounds of DFS far outweighs the similarity and opens the possibility for compounds of DFS to be of a different nature than compounds of DFS-2. Specifically, Group I is directed to a liquid-crystal medium comprising a compound and Group II is directed to a compound (claim 14) as well as a liquid-crystal medium thereof (claim 15). Additionally, the requirement is based on the fact that the compounds do not make a contribution over the prior art based on the teachings of Jasper (WO2012069133). Jasper teaches a liquid crystal medium comprising compound (7) which anticipates formula DFS of instant claim 1 [WO p37]. Jasper also teaches general formula IA-1 [WO p10] in which the variables defined therein encompass those of formula DFS of Group as well as formula DFS-2 of Group II, e.g. when R1 is an 
    PNG
    media_image1.png
    84
    88
    media_image1.png
    Greyscale
 [WO p7] where Y1 and Y2 are F [EN p7], H/F are both F, and X is NCS [EN p10]. Therefore, the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 25, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “and the other groups and parameters occurring have the meaning as indicated in claim 1”. However, claim 14 is an independent claim and should therefore recite all definitions of the variables for formula DFS-2. For examination purposes, the Examiner is interpreting the variables based on the definitions in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 14, and 16-21 of U.S. Patent No. 9,593,279. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to difluorostilbene compounds and their use in liquid-crystal media. The liquid-crystalline medium comprising formula II of ‘279, specifically formula II-3 when defined as: R2 is unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15 C atoms, A21 is 
    PNG
    media_image2.png
    85
    219
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    276
    245
    media_image3.png
    Greyscale
, and A22 is 
    PNG
    media_image4.png
    105
    99
    media_image4.png
    Greyscale
 encompasses formula DFS-2 of instant claim 14 when R01 is an alkyl which is straight chain having 1 to 20 C-atoms, is unsubstituted, and in which one or more CH2 groups are optionally replaced by –O- or –CY01=CY02- when Y01 and Y02 are H, d1 is 0, A02 is 
    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale
 when r1 is 0 to 2 and L0 is halogen (fluorine), A03 is 
    PNG
    media_image6.png
    91
    86
    media_image6.png
    Greyscale
, and d2 is 0. The process of claim 14 of ‘279 encompasses instant claim 15.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-12, 14, 15, 19, 21-24, and 26 of U.S. Patent No. 10,711,197. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to difluorostilbene compounds and their use in liquid-crystal media. The liquid-crystalline medium comprising formula II of ‘197, specifically formula II-3 when defined as: R2 is unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 
    PNG
    media_image2.png
    85
    219
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    276
    245
    media_image3.png
    Greyscale
, and A22 is 
    PNG
    media_image4.png
    105
    99
    media_image4.png
    Greyscale
 encompasses formula DFS-2 of instant claim 14 when R01 is an alkyl which is straight chain having 1 to 20 C-atoms, is unsubstituted, and in which one or more CH2 groups are optionally replaced by –O- or –CY01=CY02- when Y01 and Y02 are H, d1 is 0, A02 is 
    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale
 when r1 is 0 to 2 and L0 is halogen (fluorine), A03 is 
    PNG
    media_image6.png
    91
    86
    media_image6.png
    Greyscale
, and d2 is 0. The process of claim 19 of ‘197 encompasses instant claim 15.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16, 18, 22, 24, 28, and 30 of U.S. Patent No. 8,129,002. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to 
    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale
 where r1 is 2 and each L0 is alkoxy having up to 6 C atoms, A03 is 
    PNG
    media_image6.png
    91
    86
    media_image6.png
    Greyscale
, and d2 is 0. The liquid crystal medium of ‘002 comprising a compound of formula IA encompasses a method of forming a liquid crystalline medium comprising incorporating said compound of instant claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al. (U.S. 8,129,002).
Kirsch et al. teaches compounds 185 and 207 based on the following formula IAc:

    PNG
    media_image7.png
    133
    332
    media_image7.png
    Greyscale
[col 30 line 56] wherein RaO represents methoxy, ethoxy, propoxy, n-butoxy, n-pentoxy or n-hexoxy [col 31 lines 11-13] and La, Lc, X11, and Z14 are given in the following Table 1:

    PNG
    media_image8.png
    95
    447
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    22
    431
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    22
    419
    media_image10.png
    Greyscale
[col 33] which are equivalent to formula DFS-2 of instant claim 14 when R01 is a straight-chain unsubstituted alkyl having 2 to 7 C-atoms in which one CH2 group is replaced by -O-, d1 is 1, A01 is 
    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale
 where r1 is 2 and each L0 is alkoxy having up to 6 C atoms, A02 is 
    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale
 where r1 is 1 or 2 respectively and when present L0 is halogen (F), A03 is 
    PNG
    media_image6.png
    91
    86
    media_image6.png
    Greyscale
, and d2 is 0. Kirsch et al. also teaches the use of said compounds in mesogenic media [abstract] (claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jasper (WO2012069133) is obvious over claims 14 and 15 as described above in the reasons for maintaining the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722